Ei. Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
En nna acción de daños y perjuicios provenientes del embargo ilegal de cierta cantidad de arroz y azúcar, el juez de •distrito declaró sin lugar una moción de nonsuit y la de-mandada no presentó prueba alguna. El demandante apela *282de una sentencia adversa dictada tres días después. Podría admitirse que la mayoría de los daños alegados, si no todos,, eran demasiado remotos o no fueron establecidos en tal forma que ofrecieran una base satisfactoria para que se re-cobrara algo más que una suma nominal.
 No podemos convenir con el juez de distrito en que la demandada estuvo justificada en embargar la propie-dad en cuestión. Podría ser cierto que el testimonio del mársbal que practicó el embargo fuese influido por el deseo de evadir responsabilidad por el embargo ilegal trabado y de imputar tal responsabilidad a la aquí demandada, de-mandante en la acción original. Empero, el caso no depende enteramente del testimonio del mársbal. Este es corrobo-rado en sus puntos principales, no sólo por el testimonio in-controvertido del aquí demandante, sino también por cier-tos becbos indisputados que la prueba documental revela. Cuando la aquí demandada señaló los bienes que debían em-bargarse en la acción original, ella bizo constar por escrito,, por información y creencia, que los demandados en dicho pleito habían vendido los bienes a José García. Cuando se permitió que García interviniera en el procedimiento original como reclamante de los bienes embargados, la aquí de-mandada, contestando la demanda de intervención, alegó que con anterioridad a la fecha en que se inició la acción original, ella había informado a García que Cruz Matos (uno de los demandados en el aludido pleito) era deudor de ella y le había dicho a él (a García) que si compraba dicho es-tablecimiento comercial debía hacerse cargo del crédito. La venta de Cruz Matos a García fué hecha por escrito. El documento estaba suscrito por las partes contratantes y por testigos en presencia de un notario, y el precio de la com-praventa fué pagado en efectivo en presencia de dicho no-tario y de los testigos. Este documento fué mostrado por García y examinado por el marshal y por uno de los miem-bros de la firma demandada, quien no obstante insistió en que el mársbal procediera a practicar el embargo. Luego, *283la demandada tenía conocimiento de la venta en perspectiva antes qne ella se consumara y había sido informada de sn consumación antes de obtener el mandamiento de embargo y antes de dar instrucciones escritas al marshal. Ella pudo-haberse cerciorado de todos los hechos y haber disipado toda posible duda que pudiera surgir en cualquier momento du-rante los diez o doce días que transcurrieron entre la fecha en que se hizo el traspaso y la fecha en que se practicó el embargo. En el momento de efectuarse el embargo {levy} se confrontó con evidencia escrita del traspaso, de los tér-minos del mismo y de la forma en que éste se había efec-tuado. Al momento de la incautación G-arcía también mos-tró el recibo creditivo del dinero pagado por él al municipio por una patente para explotar el negocio. La patente para vender cigarros y cigarrillos aun estaba a nombre del anterior dueño del negocio, mas los cigarros’ y cigarrillos m> fueron embargados. Ante estos hechos, no hubo excusa o justificación para proceder con el embargo.

La sentencia apelada debe ser revocada y en su lugar esta Corte dictará otra en favor del demandante por la suma-de $5.00 más las costas.